DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 1/20/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1,3-13, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a display substrate including a display area and a non-display area, the display substrate further comprises: a base substrate; and a color resist layer and a light reflecting layer sequentially arranged on the non- display area of a first surface of the base substrate, and a passivation layer, disposed on the first surface of the base substrate, in direct contact with both the color resist layer and the the prior art fails to teach or reasonably suggest,  a light transmitting portion only covers the non-display area of the second surface of the base substrate, and a polarizing portion only covers the display area of the second surface of the base substrate, the light transmitting portion and the polarizing portion are disposed in a same layer, in combination with the other limitations of claim 1.
Claims 3-10, 12, 13, 16-19 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for manufacturing a display substrate,  comprising: forming a color resist layer and a light reflecting layer sequentially on a non- display area of a first surface of a base substrate; the first surface and a second surface of the base substrate being opposite to each other, the second surface being located on a light exit side of the display substrate, forming a passivation layer on the first surface of the base substrate, the passive layer being in direct contact with both the color resist layer and the light reflecting layer, and covering the color resist layer and the light reflecting layer, wherein the passivation layer is made of an insulating material,  the prior art fails to teach or reasonably suggest,  a light transmitting portion only covers the non-display area of the second surface of the base substrate, and a polarizing portion only covers the display area of the second surface of the base substrate, the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872